NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellant, `

V.

UNITED STATES,
Defendant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION, ‘
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defen,dants-Appellees.

2012-1196

 

A_SHLEY FURNITURE V. US 2

Appeal from the United States Court of International
Trade in consolidated case no. 07-CV-0323, Judge Timo-
thy C. Stanceu.

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plairz,tiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

K]NCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of International
Trade in case no. O8-CV-O3()2, Judge Timothy C. Stanceu.

3 ASHLEY FURNITURE V. US

ON MOTION

Before PROST, C'ircuit Judge.
O R D E R

Furniture Brands International, Inc. moves`for leave
to file briefs amicus curiae in support of Ashley Furniture
Industries, Inc. and Ethan Allen Global, Inc. and Ethan
A]len Operations, Inc. in the above-captioned appeals
The United States, the United States Customs and Bor-
der Protection, and the United States International Trade
Cornmission oppose. Other Defendants-Appellees do not
respond. Plaintiffs-Appellants take no position

Up0n consideration thereof,
IT ls ORDERED THAT:

The motions are granted

Foa THE C0URT

 0 1  /s/ Jan Horbalg
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.

Jeffrey S. Grirnson, Esq.

Patrick V. Gallagher, Esq.

J ` R. T 1` , E .

C:':Silgc:. Lev(\:i]slr]l]sqiq,q U.S.CUUHFL|FR ,EP‘JR
David W. r)@Bruin, Esq. “*EFE°E“‘°`L ' 4
Nancy A. N00nan, Esq. AUG 0 1 1012
Herbert C. Shelley, Esq. _ JAN H@RBAW

523 C|.EHK